We have again examined the bills which appellant contends show that the trial court certified error in the admission of evidence as to the whisky found in the safe. We remain of the opinion that the bills cannot properly be construed as certifying error. If they should be construed as presenting the trial court's view regarding the effect of the evidence complained of, we advert to the case of Pounds v. State,128 Tex. Crim. 519, 81 S.W.2d 698. The bills there, as here, set out the testimony and the circumstances surrounding the matter and the discretion of this court will control in appraising the situation. *Page 459 
See also upon the same point Roberson v. State, 131 Tex. Crim. 60,95 S.W.2d 443, and Converse v. State, 143 Tex. Crim. 323,158 S.W.2d 317, in addition to the authorities cited in our original opinion.
Appellant also insists that the predicate was insufficient in admitting the evidence found as a result of the search. When objection to such evidence was made, the county attorney presented the search warrant to the trial court. This was the correct proceeding. It would have been improper to have introduced the warrant before the jury. The court overruled the objection. The presumption is that upon inspection the trial court found the search warrant regular and sufficient, otherwise the objection would have been sustained. If appellant thought the warrant insufficient on its face, or that it was predicated upon insufficient evidence, he should have brought it forward in a bill in order to apprise us of the trouble. See Arnold v. State, 110 Tex.Crim. R.; 7 S.W.2d 1083; Hunter v. State, 111 Tex.Crim. R., 12 S.W.2d 566. In his motion for rehearing appellant has cited us to several authorities but an examination of them reveals that no search warrant was exhibited to the trial judge but the officer testified only that he had a search warrant. Such is not the situation in the present record.
We find no reason for disturbing our former judgment of affirmance. The motion for rehearing is overruled.